                Case 1:19-cv-06327-JPC-KHP Document 53
                                                    52 Filed 04/19/21 Page 1 of 2




                                          THE CITY OF NEW YORK                                            Nicholas Green
                                                                                            Assistant Corporation Counsel
JAMES E. JOHNSON
Corporation Counsel
                                        LAW DEPARTMENT                                  Labor & Employment Law Division
                                               100 CHURCH STREET                                           (212) 356-2445
                                               NEW YORK, NY 10007                                    nigreen@law.nyc.gov

                                                                    April 19, 2021

        BY ECF
        Honorable John P. Cronan
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 1320
        New York, NY 10007

                      Re: Brian Ford v. The New York City Board of Education, et al.
                          Docket No. 19 Civ. 6327 (JPC)(KHP)

        Dear Judge Cronan:

                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, counsel for Defendants in the above referenced
        action. Defendants write to respectfully request a one week extension of time to file Defendants’
        motion to dismiss from April 20 to April 27, 2021. This is Defendants’ second request of an
        extension of time to file their motion, and Defendants have made repeated efforts to contact
        Plaintiff on April 16, 2021 and April 19, 2021 but have received no response. Defendants
        propose an updated briefing schedule in which Plaintiff’s opposition to Defendants’ motion is to
        be filed by May 27, 2021 and Defendant’s reply is to be filed by June 10, 2021.

                       Defendants require this brief extension to permit my supervisor and our client to
        complete their review of Defendants’ motion papers, and finalize the same. Accordingly,
        Defendants respectfully request that their time to file Defendants’ motion to dismiss be extended
        from April 20 to April 27, 2021.

                      Thank you for your consideration of this request.

                                                                    Respectfully submitted,
                                                                    /s/ Nicholas Green
                                                                    Nicholas Green
                                                                    Assistant Corporation Counsel
                   Case 1:19-cv-06327-JPC-KHP Document 53
                                                       52 Filed 04/19/21 Page 2 of 2




          cc:      Brian Ford (via ecf)
                   Plaintiff Pro Se
                   19 West 110th Street, #45
                   New York, New York 10027
                   (646) 713-8285
                   bpford1@gmail.com




Defendants' request is granted. Defendants shall file their motion to
dismiss by April 27, 2021. Plaintiff's opposition is due by May 27, 2021,
and Defendants' reply is due by June 10, 2021.

SO ORDERED.


Date: April 19, 2021                  __________________________
                                      JOHN P. CRONAN
     New York, New York
                                      United States District Judge




                                                                  -2-
